Name: 98/358/EC: Commission Decision of 6 May 1998 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1994 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (notified under document number C(1998) 1124) (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography; NA;  budget;  accounting;  EU finance
 Date Published: 1998-06-06

 Avis juridique important|31998D035898/358/EC: Commission Decision of 6 May 1998 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1994 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (notified under document number C(1998) 1124) (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) Official Journal L 163 , 06/06/1998 P. 0028 - 0042COMMISSION DECISION of 6 May 1998 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1994 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (notified under document number C(1998) 1124) (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) (98/358/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5(2) thereof,After consulting the Fund Committee,Whereas, under Article 5(2) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation;Whereas the Member States have transmitted to the Commission the documents required to clear the accounts for 1994; whereas Article 5(2) of Regulation (EEC) No 729/70 provides that the 1994 financial year began on 16 October 1993 and ended on 15 October 1994;Whereas the Commission has carried out the verifications provided for in Article 9(2) of Regulation (EEC) No 729/70;Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on making up accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 295/88 (4), provides that the decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognised as chargeable to the Guarantee Section of the Fund; whereas Article 102 of the Financial Regulation of 21 December 1977 (5), as last amended by Regulation (EC) No 2444/97 (6), provides that the outcome of the clearance decision, that is to say, any discrepancy which may occur between the total expenditure booked to the accounts for a financial year under Articles 100 and 101 and the total expenditure recognised by the Commission when clearing the accounts is to be booked, under a single article, as additional expenditure or a reduction in expenditure;Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to third countries and intervention to stabilise agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organisation of the agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared by the Member States does not meet these conditions and therefore must be disallowed; whereas the amounts declared by each of the Member States concerned, those recognised as chargeable to the EAGGF Guarantee Section and the difference between the two amounts and the difference between the expenditure recognised as chargeable to the EAGGF Guarantee Section and that charged in respect of the year, are annexed to this Decision;Whereas the expenditure declared by Belgium, Denmark, Germany, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom as support for producers of certain arable crops, amounting respectively to BEF 37 610 355, DKK 261 991 880,28, DEM 600 977 770,84, ESP 72 776 981 668, FRF 2 572 344 612,45, IEP 458 554,44, ITL 110 362 227 405, LUF 14 188 574, NLG 1 178 066,51, PTE 3 562 835 605 and GBP 85 024,11 was not covered by the Decision for the clearance of the 1993 EAGGF accounts, because final payments for oilseeds were not made until 1994 and the results of EAGGF inquiries covered all spending in respect of the 1993 harvest and not only the advances paid during 1993; whereas the expenditure declared by Spain for the olive cultivation register amounting to ESP 600 038 445, by France for the discontinuation and the reduction of milk production amounting to FRF 531 272 940,06, and for the premiums for leaf tobacco amounting to FRF 7 160 544, by Italy for the abandonment of wine-growing areas, as per the enquiry of illegal plantings, amounting to ITL 31 861 816 140 was not covered by the Decision for the clearance of the 1993 EAGGF accounts; whereas, therefore, these amounts have been added back to the expenditure declared by the Member States for the 1994 clearance exercise and will be currently cleared;Whereas the expenditure declared by Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom as support for producers of certain arable crops, amounting respectively to BEF 44 488 205, DKK 217 632 480,18, DEM 625 580 204,80, GRD 704 353 447, ESP 53 526 391 438, FRF 3 032 760 954,71, IEP 1 399 246,84, ITL 171 798 906 560, LUF 13 226 892, NLG 201 888,89, PTE 6 586 838 460 and GBP 88 604 051,26 is not covered by this Decision because final payments for oilseeds were not made until 1995 and the results of EAGGF inquiries cover all spending in respect of the 1994 harvest and not only the advances paid during 1994; whereas, therefore, these amounts have been deducted from the expenditure declared by the Member States for the current clearance exercise and will be cleared later;Whereas the expenditure declared by Germany in respect of the levying of fees to finance the management of the arable crops scheme in Schleswig-Holstein amounting to DEM 271 964, by Italy for the olive oil in intervention storage amounting to ITL 202 034 589 024, by Spain in respect of the consumption aid for olive oil amounting to ESP 42 574 312 665 and in respect of the ewe/goat premium amounting to ESP 1 390 733 000 and for the improvement of the quality of milk amounting to ESP 101 802 242 and by the United Kingdom (part only of the total expenditure) in respect of the public storage operations for beef amounting to GBP 1 849 000, is not covered by this Decision since further investigations are still necessary; whereas, therefore, these amounts have been deducted from the expenditure declared by these Member States for the current clearance exercise and will be cleared later;Whereas corrections are necessary in respect of supplementary levies for milk for the milk years 1985/1986 to 1992/1993 which are still outstanding because of legal disputes between buyers/producers and the competent authorities of certain Member States; whereas these negative corrections for France, Belgium, Luxembourg, United Kingdom and the Netherlands amount to FRF 114 387 058, BEF 32 139 050, LUF 11 979 538, GBP 105 928,21 and NLG 3 043 965,97 respectively; whereas the Commission nevertheless reserves the possibility to re-examine the corrections made under this clearance of accounts if, following the outcome of the legal proceedings, amounts are considered not to be due or to be non-recoverable;Whereas corrections are necessary if the statutory time limits allowed for payments to be made have elapsed; whereas these corrections for Belgium, Spain, Greece, Ireland, Italy, the Netherlands, Portugal and the United Kingdom under various schemes amount to BEF 440 888, ESP 752 182 204, GRD 666 812 006, IEP 943 665,56, ITL 26 383 487 618, NLG 221 924,10, PTE 139 943 090 and GBP 9 407,41 respectively; whereas the amounts concerned have already been paid over to the Commission by deduction from monthly advances; whereas the Commission wishes that the Member States concerned are given the opportunity to avail themselves of the conciliation procedure; whereas, should this occur, the Commission will re-examine these corrections, once the conciliation reports are available; whereas this Decision is nevertheless immediately applicable;Whereas, on the basis of Commission decision of 2 February 1995, it was not possible to enter into the accounts of the budget year 1994 certain amounts of expenditure declared by France and Italy due to a lack of credits in the relevant budget lines; whereas, as a consequence, the Commission could not book this expenditure in the 1994 budget year and, therefore, the pertinent advances to be paid had to be reduced by an amount of FRF 179 945 575,32 and of ITL 36 421 859 436 respectively; whereas, since these amounts were declared by France and Italy in their 1994 declaration, it is necessary, for the clearance of these amounts, to include in the annexes of the present Decision the amounts chargeable to the said Member States;Whereas, before a financial correction that is eligible for the conciliation procedure set up by Commission Decision 94/442/EC (7) is fixed by the Commission, it is necessary that the Member State be given an opportunity, if it so wishes, of availing itself of that procedure; whereas, should this occur, it is essential that the Commission study the report drawn up by the Conciliation Body; whereas the period set for the procedure will not have expired, in respect of all the eligible corrections, by the date of adoption of this Decision; whereas the clearance decision should not, however, be delayed further; whereas the corresponding amounts have therefore been deducted from the expenditure declared by the Member States concerned in respect of the year under consideration and will be cleared later;Whereas Article 8 of Regulation (EEC) No 729/70 provides that the financial consequences arising from irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence attributable to administrative authorities or other bodies of the Member States; whereas some of those financial consequences which cannot be borne by the Community budget should be included within the scope of this Decision;Whereas this Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of State aid or infringements for which the procedures initiated under Articles 93 and 169 of the Treaty are now being implemented or were terminated after 31 December 1997;Whereas this Decision is without prejudice to any financial consequences drawn by the Commission, during a subsequent accounts clearance procedure, from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases pending on 31 December 1997 and relating to matters covered by this Decision,HAS ADOPTED THIS DECISION:Article 1 Member States' accounts concerning expenditure financed by the EAGGF Guarantee Section in respect of 1994 are hereby cleared as shown in Annex I.Article 2 The amounts arising under points 3 of the Annexes are to be booked as part of the expenditure referred to in Article 4(1) of Commission Regulation (EC) No 296/96 (8), in respect of the second month after the notification of this Decision.Article 3 This Decision is addressed to the Member States of the Community as constituted on 31 December 1994.Done at Brussels, 6 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28. 4. 1970, p. 13.(2) OJ L 125, 8. 6. 1995, p. 1.(3) OJ L 186, 16. 8. 1972, p. 1.(4) OJ L 30, 2. 2. 1988, p. 7.(5) OJ L 356, 31. 12. 1977, p. 1.(6) OJ L 340, 11. 12. 1997, p. 1.(7) OJ L 182, 16. 7. 1994, p. 45.(8) OJ L 39, 17. 2. 1996, p. 5.ANNEX >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>